DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-3,7-10,12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Zahuranec (US 5239721 A).
Regarding claim 1, Zahuranec teaches a casing (housing 10, figure 2) which defines a suction chamber (see figure 2 and 3), and an agitator (brush roll 24, figure 2 and 3) rotatably mounted within the suction chamber, wherein: the agitator is supported in the suction chamber by a support member (first casing half 30, figure 2); a drive assembly (gears see figures 1-2; col 1 lines 41-62, col 2 lines 44-66) arranged to rotate the agitator about an axis is mounted to the casing via the support member, and is mounted to the support member via a first soft mounting member (casing 22, figures 1 and 2); and the support member is mounted to the casing via a second soft mounting member (housing section 116, figure 2).
Regarding claim 2, Zahuranec teaches the first (casing 22, figures 1 and 2) or second soft mounting member (housing section 116, figure 2) comprises an elastomeric component (col 3 lines 1-4, col 5 lines 10-25,col 5 lines 50-55).
Regarding claim 3, Zahuranec teaches elastomeric component is positioned to act as an air seal (see figures 2 and 3; col 1 lines 55-58)
Regarding 7, Zahuranec teaches the drive assembly comprises a gearbox (see figures 1 and 2, 3; col 1 lines 41-62, col 2 lines 44-66).
	Regarding claim 8, Zahuranec teaches the gearbox is an epicyclic gearbox (see figure 3).
	Regarding claim 9, Zauhranec teaches a sun gear (sun gear 40, figure 1), and a carrier of at least one planet gear (planet gear 38, figure 1) of the epicyclic gearbox supportably engage one another (figure 3). 
(planet gear, figure 1) of the gearbox is supported by a further soft mounting member (cylindrical stakes 36, figure 1)
Regarding claim 12, Zauhranec teaches the agitator (brush roll 24, figure 2) is removable from the suction nozzle.
Regarding 13, Zauhranec teaches in cantilevered fashion from a portion of the casing to which the support member is mounted (figures 1-3).
Regarding claim 14, Zauhranec the support member engages the agitator such that substantially no relative translation there between can occur (col 5 lines 50-60); see figures 1-3).
3.	Claim(s) 1,4-7,11-12,15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison ( US 20110303239 A1).
Regarding claim 1, Harrison teaches a casing (nozzle assembly 14, figure 1) which defines a suction chamber (agitator cavity 38, figure 2), and an agitator (brush roll 40, figure 2) rotatably mounted within the suction chamber, wherein: the agitator is supported in the suction chamber by a support member (end para 0027; bear assemblies 68 and 70) a drive assembly (para 0027; first drive motor 52 and second drive motor 54, figure 3) arranged to rotate the agitator about an axis is mounted to the casing via the support member, and is mounted to the support member via a first soft mounting member (first motor support 58 and mounting block 60 para 0027); and the (second motor support 58 and mounting block 64 para 0027).
Regarding claim 4, Harrison teaches the drive assembly comprises an electric motor (see para 0021 ,0027-0028).
Regarding claim 5, Harrison teaches wherein the drive assembly comprises an electric motor and the electric motor is at least partially received inside the agitator (see internal space 46, figures 2a ,3 ,para 0025, 0027).
Regarding claim 6, Harrison teaches the drive assembly is at least partially received inside the agitator (see internal space 46, figures 2a,3 ,para 0025, 0027).
Regarding claim 7, Harrison teaches wherein the drive assembly comprises a gearbox (first transmission 80, para 0029; figure 3).
Regarding claim 11, Harrison teaches  the gearbox is mounted to the support member via a motor (first and second drive motor 52 and 54; para  0027-0030), and is mounted to the motor via a third soft mounting member (rubber drive boot 90, figure 2b, 3).
Regarding 12, Harrison teaches the agitator is removable from the suction nozzle (see figure 3, agitator 40; abstract agitator is mounted in agitator cavity and capable of being removed).
Regarding claim 15, Harrison teaches a dirt separator (para 0026, filter bag 30), and a vacuum motor  (abstract , para 0024, suction generator 36, figure 1) configured 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723           

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723